UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7571



CHRISTOPHER A. ODOM,

                                            Plaintiff - Appellant,

          versus


DUNLAP, Associate Warden; MINGO, Sergeant; LIS
ANDRELLI, Sergeant; J. BROWN, DHO; WARDEN
FAULKENBERRY,       Kershaw     Correctional
Institution;   IGC   HARDIN,   SCDC   Medical;
LIEUTENANT HARTWELL; CAPTAIN HUDSON; MR.
ARMSTRONG, Counsel; SERGEANT BARNES; SERGEANT
BOWERS; SERGEANT CALLOWAY; OFFICER COLLINS;
DORIS ANN COOKE; LIEUTENANT DUBOIS; LIEUTENANT
DURANT; OFFICER GORDON; MRS. HASTING; MAJOR
NEISMITH; SHARON PATTERSON; MR. SANDERS;
SERGEANT SAPP; LIEUTENANT SMITH; SERGEANT
THOMPSON; USDA; LIEUTENANT WALTZ; MRS. WEST;
D. WHITFORD; MICHELLE USHER, Nurse; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS MEDICAL
FACILITY; CAPTAIN SEWARD; OFFICER TAYLOR;
OFFICER PLOW; MRS. HENSON; SERGEANT CATOE;
SERGEANT   ROLLINS;   JON  OZMINT,   Director;
KERSHAW CORRECTIONAL INSTITUTION, Medical
Staff; OFFICER RAY; OFFICER EDEN; SERGEANT
MURRAY; SAMANTHA GARDNER; OFFICER DAILEY;
OFFICER DAVIS; LIEUTENANT RICHARDSON; MR.
STEVENS,


                                          Defendants   - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:05-cv-01611-PMD)


Submitted:   December 21, 2006           Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se. Ruskin C. Foster, Charles
Jonathan Bridgmon, MCCUTCHEN, BLANTON, JOHNSON & BARNETTE, LLP,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

           Christopher A. Odom appeals the district court’s order

accepting the report and recommendation of a magistrate judge and

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

The   district   court   referred   this    case   to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Odom that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Odom failed to object to the magistrate

judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Odom has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED


                                    - 3 -